DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 18 and 21-30 are pending:
		Claims 18 and 21-20 are allowed. 
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/15/2022. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. Applicant's submission filed on 04/15/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Chad Rink on 05/06/2022.
	Cancel claims 31-48.
Amend claims as follows:
	18. (Currently Amended) A microorganism preparation feeding method characterized by use of a growth tank for growing a seed microorganism belonging to an aerobic microorganism group including at least one species of aerobic microorganisms capable of decomposing oil and fat contained in oil/fat-including wastewater, wherein the seed microorganism belonging to the aerobic microorganism group is maintained in a live state, the seed microorganism is grown in the growth tank by steps of cleaning the growth tank, storing water in the growth tank, and feeding to the growth tank the seed microorganism, so as to produce a microorganism preparation, and the produced microorganism preparation is fed to the oil/fat-including wastewater, the method comprising: feeding to the growth tank, as a source material, the seed microorganism which is maintained in [[a]] the live state by means of a cold storage apparatus being controlled so that the 0C to 20°C and whose population density is 1x 107 CFU/mL to 5 x 109 CFU/mL in the cold storage apparatus; growing the seed microorganism in a seed volume by means of the growth tank so as to produce the microorganism preparation whose volume is 50 to 500 times the seed volume of the seed microorganism and whose population density is 1x 107 CFU/mL to 2x1010 CFU/mL; and feeding the produced microorganism preparation to the oil/fat-including wastewater; wherein the seed microorganism is maintained in [[a]] the live state by introducing air into the seed microorganism of the cold storage apparatus and generating convection for agitating and mixing the seed microorganism.  
	24. (Currently Amended) The microorganism preparation feeding method according to claim 18, wherein the method comprises: a cleaning step of cleaning the growth tank at a first timing; a water storage step of storing water of a predetermined amount in the growth tank at a second timing; a growing step of supplying at a third timing to the growth tank the seed microorganism in the seed volume, an activating agent for activating the seed microorganism, and a carbon source composed of vegetable oil and growing the seed microorganism in respective predetermined amounts, and growing the seed microorganism to have a population density in a predetermined range by introducing air into a resultant mixture simultaneously with agitating and mixing the resultant mixture in a state in which the resultant mixture is maintained at a constant temperature; and a feeding step of feeding the microorganism preparation produced in the growing step to the oil/fat-including wastewater in a predetermined amount at a fourth timing.  
	26. (Currently Amended) The microorganism preparation feeding method according to claim 24, wherein each of the cleaning step, the water storage step, the growing step, and the feeding step is repeatedly performed at intervals of 48 hours in each of two growth tanks such that each step is performed once every 48 hours and a time shift of 24 hours is present between each of the steps performed in one growth tank and [[the]] a  corresponding one of the steps performed in the other growth tank, whereby the microorganism preparation is fed to the oil/fat-including wastewater from the two growth tanks every day.  
	28. (Currently Amended) The microorganism preparation feeding method according to claim 18, wherein the growth tank is a tubular growth tank whose entirety is elongated in the vertical direction, and comprises a diffuser which has a plurality of air discharge openings provided at an end of an air discharge portion located at a lower region of the growth tank so as to introduce air into contents of the growth tank and generate convection for agitating and mixing the microorganism preparation.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art references of record are Momiyama (JP 2000-084587), Hori (US 2015/0024470), Asaoka (JP 2011-230083) and Centeno (US 2016/0002598). 
	The combination of Momiyama, Hori and Asaoka does not teach “wherein the seed microorganism is maintained in a live state by introducing air into the contents of the cold storage apparatus and generating convection for agitating and mixing the contents” as recited in amended claim 18. 
	Centeno teaches a device and method for platelet lysis or activation (see Entire Abstract) comprising a step of subjecting platelet solution to a cold temperature using cooling air as a cooling medium (see ¶60). 
	While the step of introducing air into a cold storage apparatus is known and taught by Centeno. The Centeno reference is not analogous to the claimed invention and does not solve the same problem as identified by Applicant of storing microorganism in a live state at a high population density to produce a microorganism preparation. Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Momiyama by incorporating the step of introducing air into cold storage as disclosed by Centeno because there is no motivation or suggestion to do so. Thus, for this reason claim 18 is allowable. Dependent claims are hereby allowed due to dependency from allowed claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778